Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 1 of 8




                EXHIBIT F
            Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 2 of 8




https://techlacarte.com/free-chegg-accounts/                                 3/31/2020
            Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 3 of 8




https://techlacarte.com/free-chegg-accounts/                                 3/31/2020
            Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 4 of 8




https://techlacarte.com/free-chegg-accounts/                                 3/31/2020
            Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 5 of 8




https://techlacarte.com/free-chegg-accounts/                                 3/31/2020
            Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 6 of 8




https://techlacarte.com/free-chegg-accounts/                                 3/31/2020
            Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 7 of 8




https://techlacarte.com/free-chegg-accounts/                                 3/31/2020
            Case 5:21-cv-02139-SVK Document 1-6 Filed 03/26/21 Page 8 of 8




https://techlacarte.com/free-chegg-accounts/                                 3/31/2020
